DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on April 8, 2021, and Preliminary Amendment and an Information Disclosure Statement filed on June 9, 2021.  This action is made non-final.
2.	Claims 20-37 are pending in the case; Claims 20 and 30 are independent claim; Claims 1-19 were canceled by the Preliminary Amendment filed on June 9, 2021.
3.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
4.	The examiner acknowledges the Information Disclosure Statement submitted on June 9, 2021.  However, it should be noted that an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 175 U.S.P.Q. 260, 272 (S.D. FI. 1972).  The Information Disclosure Statement filed on June 9, 2021 contains over 1500 different U.S. Patent Documents, over 170 Foreign Patent Documents, and over 50 Non-Patent Literature Documents, without any discussion of their pertinence.  It is unreasonable for Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 form, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

In addition, the information disclosure statement filed on June 9, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  It is noted that copies of these documents were not previously submitted in the parent applications.
The information disclosure statement filed on June 9, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 20-23, 25, 26, 30-33, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 10, 11, 14-16, and 20 of U.S. Patent No. 11,004,035 B2 (hereinafter ‘035).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 20 corresponds to Claim 1 of ‘035 – both instant Claim 20 and Claim 1 of ‘035 recite “a method of displaying information from a plurality of infusion pump systems on a display” comprising “a plurality of columns corresponding to a plurality of specific areas in a hospital, each column corresponding to a different specific area in the hospital.”  While Claim 1 of ‘035 requires “a plurality of horizontal sections comprising a first horizontal section graphically representing a first infusion pump system located in the specific area associated with a respective column, the first infusion pump system comprising one or more channels each configured to provide a fluid,” it nevertheless reads on instant Claim 20 by requiring for a horizontal section within a column, “a first icon corresponding to a status of the first infusion pump system,” which corresponds to “a plurality of icons corresponding to a status of . 
	Instant dependent Claims 22, 23, 25, and 26 (and similarly, Claims 32, 33, 35, and 36) correspond to Claims 4, 5, 10, and 6 of ‘035 (and similarly, Claims 14, 15, 20, and 16).  With respect to instant Claim 21 (and similarly, Claim 31), although ‘035 claims do not appear to recite an icon comprising a circular dot, a skilled artisan would understand that status icon (i.e., “first icon”) of ‘035 could be represented in various ways, including a circular icon, as is well-known in the art.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6.	Claims 20-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoag et al. (hereinafter Hoag), US 2010/0271218 A1, published on October 28, 2010.
With respect to independent Claim 20, Hoag teaches a method of displaying information from a plurality of infusion pump systems on a display, the method comprising: 
generating a first user interface, the first user interface comprising: a plurality of columns corresponding to a plurality of specific areas in a hospital, each column corresponding to a different specific area in the hospital, wherein each of the plurality of columns comprises: 
a plurality of icons graphically representing a plurality of infusion pump systems located in the specific area associated with a respective column, each of the plurality of icons corresponding to a status of a respective infusion pump system, each of the plurality of infusion pump systems configured to provide a fluid (see generally Figs. 3A-B and 5, ¶¶ 0040-43, 0053-54, showing that information regarding a plurality of infusion pumps is displayed at a centralized location, and that such information can be presented and manipulated in various ways.  One way illustrated in Hoag of displaying this information is a table and Hoag makes it clear that columns of the table are moveable and sortable (see ¶ 0042); another way is illustrated by using individual panels/boxes (or similar graphic elements) for each patient (see Fig. 5).  Hoag teaches that a variety of patient care devices can be utilized in a similar manner and a skilled artisan would understand that various data corresponding to each device could be displayed and manipulated in user interfaces illustrated by Hoag (see ¶¶ 0027, 0053).  Hoag explicitly teaches that the information displayed can include and/or be sorted/organized by specific hospital area, such as by room number or by clinical care unit (see Fig. 3A (room), Fig. 3B (Unit dropdown menu with “Cardiology” selected))).

It is noted that Hoag does not appear to explicitly illustrate an arrangement of graphical elements/icons as recited in the claim, but a particular arrangement of icons, without more, would appear to be a matter of design choice – that is, a skilled artisan would be able to arrange, filter, and/or sort the data received from various point of care units in various ways, as desired.  For example, a skilled artisan would understand that the window illustrated in Fig. 5 of Hoag could be arranged so that it displays one row of 


With respect to dependent Claim 21, Hoag suggests the method of Claim 20, as discussed above, and while Hoag does not appear to explicitly illustrate wherein each of the plurality of icons comprises a circular dot, a skilled artisan would understand that the icon used to depict each pump in Hoag could be depicted in various ways, such as by using geometric shapes, actual images, etc., as desired (see Fig. 5, showing that each pump has a corresponding icon (rectangle)).


With respect to dependent Claim 22, Hoag suggests the method of Claim 20, as discussed above, and further suggests wherein each of the plurality of icons comprises a first symbol indicating a respective infusion pump system is running, a second symbol indicating the respective infusion pump system is stopped, a third symbol indicating the respective infusion pump system is on standby or delayed start, a fourth symbol indicating the respective infusion pump system has completed infusion, or a fifth symbol indicating the respective infusion pump system is offline or not connected (see Figs. 3A and 5 and discussion of Claim 20, above – while Hoag does not appear to explicitly illustrate these symbols a skilled artisan would understand that various symbols (graphical, textual, etc.) could be provided to communicate relevant information about a point of care unit; it appears that these symbols, as currently presented, are merely icons indicating information that is communicated by the infusion pump (see ¶¶ 0006, 0032, 0040, showing that status of a medical device is communicated and displayed at a centralized location – it follows that a particular manner of displaying such information, without more, is a matter of design choice)).

With respect to dependent Claim 23, Hoag suggests the method of Claim 20, as discussed above, and further suggests wherein each of the plurality of icons comprises a first symbol indicating a respective infusion pump system is running, a second symbol indicating the respective infusion pump system has a high alert, a third symbol indicating the respective infusion pump system has a medium alert, a fourth symbol indicating the respective infusion pump system is on standby or delayed start, or a fifth symbol indicating the respective infusion pump system is offline or not connected (see Fig. 5, ¶¶ 0037-38, showing that icon corresponding to a pump can comprise alert symbol to indicate that the determined time remaining value is less than the lead-time threshold ).

dependent Claim 24, Hoag suggests the method of Claim 20, as discussed above, and further suggests wherein each of the plurality of columns is configured to be filtered by a medication type, a power mode, a type of infuser, or an asset number (see ¶ 0047, showing that information can be filtered in various ways; see also discussion of Claim 20, above).

With respect to dependent Claim 25, Hoag suggests the method of Claim 20, as discussed above, and further suggests wherein the first user interface further comprises a pop-up screen containing information related to the status of the infusion pump system, an identification of a caregiver, or further information related to the infusion pump system (see ¶¶ 0043, 0054, illustrating displaying additional information in various ways).

With respect to dependent Claim 26, Hoag suggests the method of Claim 25, as discussed above, and further suggests wherein the further information related to the infusion pump system comprises an infuser name, a drug library in use, an alert status, a battery life, an alarm status, a length of time of the alarm status, or a type of medication (see ¶ 0054, showing other information that can be displayed; see also discussion of Claim 22, above).

With respect to dependent Claim 27, Hoag suggests the method of Claim 20, as discussed above, and while Hoag does not appear to explicitly illustrate wherein a color or a pattern of each of the plurality of icons indicates the status of a respective infusion pump system, similarly to discussion of Claim 21, above, a skilled artisan would understand that the icon used to depict each pump in Hoag could be depicted in various ways, such as by using geometric shapes, actual images, etc., and that further status of each pump can be depicted by using colors, such as using ref for an alert, green for OK, etc. (see ¶ 0043, showing that different alerts can be displayed in different colors).

With respect to dependent Claim 28, Hoag suggests the method of Claim 20, as discussed above, and further suggests further comprising a location symbol associated with an infusion pump system which has been selected or searched (see Fig. 5, showing identifying information for each group of pumps).

With respect to dependent Claim 29, Hoag suggests the method of Claim 28, as discussed above, and while Hoag does not appear to explicitly illustrate wherein the location symbol comprises a flashing symbol, Hoag suggests that alerted infusion may be displayed in various ways, including blinking (see ¶ 0043).  A skilled artisan would understand that an entire tile displayed in Fig. 5 of Hoag can be highlighted or emphasized in order to draw attention to an alerted infusion.


With respect to Claims 30-37, these claims are directed to a system comprising steps and/or features recited in Claims 20-27, respectively, and are thus rejected along the same rationale as those claims above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179